EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 4, at line 1, amend “the receptacle” to read --a receptacle--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art discloses or suggests inter alia: A connector, comprising: a male terminal fitting including a terminal body to be connected to a wire and a tab projecting forward from the terminal body; a sealing plug including a sealing hole, the wire being inserted into the sealing hole in a liquid-tight manner; a male housing including a housing body configured to accommodate the terminal body, a fitting space configured such that the tab is arranged therein on a more forward side than the housing body, an accommodation space configured to accommodate the sealing plug on a more rearward side than the housing body, an outer peripheral portion arranged on an outer peripheral side of the housing body, projecting forward from the outer peripheral side to define an outer periphery of the fitting space and projecting rearward from the outer peripheral side to define an outer periphery of the accommodation space, an inner surface of the outer peripheral portion being held in close contact with the sealing plug, and a plate lock projecting into the fitting space; and a moving plate arranged movably from a protecting position to a retracted position in the fitting space and configured to position and protect a tip of the tab by being locked by the plate lock and held in a movement restricted state at the protecting position; the male housing including a communication space between the housing .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM M NGUYEN whose telephone number is (571)272-2096.  The examiner can normally be reached on Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.











Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
						/KHIEM M NGUYEN/                                                                                   Primary Examiner, Art Unit 2831